Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed on 04/18/2022 in response to Office Action 01/19/2022 is acknowledged and has been entered. Claims 22, 25-27, 31, 32, 34-35 and 37-54 are now pending. Claims 22, 26, 31, 32, 34, 35, 37-41, 43-45, 50, 51 and 43 are amended. Claims 22, 25-27, 31, 32, 34-35 and 37-54 are currently being examined. 
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 25-27, 31, 32, 34-35 and 37-54  remain rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al (2017) (US10596257B2, Priority Date: 01/08/2016), in view of Heiss et al (2014) (US8709421B2).  
Bacac teaches the following: 
a.	the method of treating cancer, a solid tumor, such as colon cancer, comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding sites that bind to CEA, wherein the cancer expresses CEA  
(Abstract, Claims 22 23, 51-52; Example 1)
b.	the anti-CD3 antibody is administered at a dose of about 10 mg to 60 mg once a week or about 160 mg to 400 mg every week (col. 8, lines 4-14).  
c.	the method above further administrating a glucocorticoid, prednisone or prednisolone. (Col 18, lines 17-66; col 23, lines 1-19).
d.	the method above, further comprising administering to the patient a PD-1 axis binding antagonist, wherein the PD-1 axis binding antagonist is anti-PD-L1 antibody, atezolizumab (claims 4-5) 
e.	the dose of atezolizumab used in the combination therapy: 1200 mg every 3 weeks (col. 4; lines 1-7)
f.	the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16;  
g.	the bispecific antibody comprises an Fc domain composed of a first and a second subunit capable of a stable association, and wherein the second antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the first antigen binding domain, and the first antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus first subunit of the Fc domain and the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain; and wherein the first antigen binding moiety is a crossover Fab molecule wherein the constant regions of the Fab light chain and Fab heavy chain are exchanged, and wherein the second and third antigen binding moieties are each a Fab molecule (Claim 44; col 5 lines 65-67 through col 61-51) 
However, Bacac does not teach that the glucocorticoid is methylprednisolone or the dose/dosing regimen of the glucocorticoid in the combination treatment with the anti-CD3 antibody, or the bispecific anti-CD3/CEA antibody. 
Heiss teaches the following: 
a.	 method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. 
b.	wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse events. 
c.	the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the anti-CD3 antibody. 
d.	the method of treating the cancer comprises a solid tumor, such as colorectal cancer. (Claims 1, 3, 5; Column 6; lines 1-46, Column 8 lines 46-67) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an anti-CD3 antibody or a bispecific anti-CD3/anti-CEA antibody and a glucocorticoid methylprednisolone to treat cancer or a tumor in the method of Bacac. One would have been motivated to because: (1) Bacac suggests using the combination of a bispecific antibody, anti-CD3 and anti-CEA, for the treatment of cancer, along with the combination of a glucocorticoid, prednisone, and (2) Heiss teaches the combination of a bispecific anti-CD3/CEA antibody and the use of a glucocorticoid, methylprednisolone, and the dosing regimen to treat the adverse events of administering this bispecific antibody. Heiss and Bacac teach the known function of prednisone in the treatment of cancer. Heiss teaches that glucocorticoids used to reduce adverse events of an immunostimulating antibody, such anti-CD3 antibody, when used for the treatment of cancer. (col. 2, lines 29-67). Bacac teaches the use of chemotherapeutics, that includes glucocorticoids, for the treatment of cancer. (col. 18, lines 17-45; col. 23, line 17). Heiss further teaches that the glucocorticoid may be administered before, during or after the antibody, and may be reasonably expected to perform the same cancer-treatment effect when administered to a cancer patient, including when administered between about 1 hour and 7 days after the anti-CD3 antibody, and at about 3 hours, 1 day, 2 days and about 3 days after the anti-CD3 antibody. Given the known need to treat cancer and the known function of prednisolone and methylprednisolone in the treatment of cancer taught by the cited references, one of the ordinary skill in the art could have pursued treatment of cancer and treatment of a tumor-related inflammation-adverse event by administering prednisolone/methylprednisolone at various time with a reasonable expectation of success and the results would have been predictable. 
Claim 22, 25-27, 31, 32, 34, 35, 37-41, 43-45, 50 and 51 remain rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al (US 2014/0242079) in view of Heiss et al (2014) (US8709421B2).  
Bacac teaches the method of treating cancer comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding sites that bind to CEA. (Abstract, Claims) Bacac further teaches the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16. Bacac further teaches the bispecific antibody wherein the Fc domain composed of a first and a second subunit capable of stable association. (Claim 23, 35, 0029, 0140, 0141). Bacac teaches wherein the first antigen binding moiety of the bispecific antibody is a crossover Fab molecule wherein the constant regions of the Fab light chain and the Fab heavy chain are exchanged. (claim 10, 11) Bacac further teaches wherein the second antigen binding moiety is fused at the C-terminus of the Fab heavy chain of the first antigen binding moiety, and the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first subunit of the Fc domain, and the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain. (Claim 20-21, 24-30, 35; 0031) 
However, Bacac does not teach the combination of an anti-CD3 antibody or a bispecific anti-CD3/CEA antibody with a glucocorticoid. 
Heiss teaches the following: 
e.	 method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. 
f.	wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse events. 
g.	the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the anti-CD3 antibody. 
h.	the method of treating the cancer comprises a solid tumor, such as colorectal cancer. (Claims 1, 3, 5; Column 6; lines 1-46, Column 8 lines 46-67) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an anti-CD3 antibody or a bispecific anti-CD3/anti-CEA antibody and a glucocorticoid to treat cancer or a tumor in the method of Bacac.  One would have been motivated to because: (1) Bacac teaches using the combination of a bispecific antibody, anti-CD3 and anti-CEA, for the treatment of cancer; (2) Heiss teaches the combination of a bispecific anti-CD3/CEA antibody and the use of a glucocorticoid, methylprednisolone, and the dosing regimen to treat the adverse events of administering this bispecific antibody. Heiss teaches that glucocorticoids used to reduce adverse events of an immunostimulating antibody, such anti-CD3 antibody, when used for the treatment of cancer. (col. 2, lines 29-67). Heiss further teaches that the glucocorticoid may be administered before, during or after the antibody, and may be reasonably expected to perform the same cancer-treatment effect when administered to a cancer patient, including when administered between about 1 hour and 7 days after the anti-CD3 antibody, and at about 3 hours, 1 day, 2 days and about 3 days after the anti-CD3 antibody. Given the known need to treat cancer and the known function of methylprednisolone in the treatment of cancer taught by the cited references, one of the ordinary skill in the art could have pursued treatment of cancer and treatment of a tumor-related inflammation-adverse event by administering methylprednisolone at various times in the method of Bacac with a reasonable expectation of success and the results would have been predictable.
11.	Claim 22, 25-27, 31, 32, 34-35 and 37-54 remain rejected under 35 U.S.C. 103 as being unpatentable over Bruenker et al (US 2016/0130347) in view of Heiss et al (2014) (US8709421B2).  
Bruenker teaches the method of treating cancer comprising administering to the patient a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and third antigen binding site that binds to CEA. (Claims 1-18, 0006, 0023). Bruenker further teaches the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16 (see sequence alignments below). However, Bruenker does not teach the combination of an anti-CD3 antibody or a bispecific anti-CD3/CEA antibody with a glucocorticoid. 
Heiss teaches the following: 
i.	 method of treating a patient, comprising administering to the patient having a tumor or a cancer a glucocorticoid and an anti-CD3 antibody comprising a bispecific antibody that binds to CD3 and a target cell antigen, CEA. 
j.	wherein the glucocorticoid is methylprednisolone and administering the glucocorticoid treats a tumor inflammation related adverse events. 
k.	the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the anti-CD3 antibody. 
l.	the method of treating the cancer comprises a solid tumor, such as colorectal cancer. (Claims 1, 3, 5; Column 6; lines 1-46, Column 8 lines 46-67) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an anti-CD3 antibody or a bispecific anti-CD3/anti-CEA antibody and a glucocorticoid to treat cancer or a tumor in the method of Bruenker. One would have been motivated to because: (1) Bruenker suggests using the combination of a bispecific antibody, anti-CD3 and anti-CEA, for the treatment of cancer; (2) Heiss teaches the combination of a bispecific anti-CD3/CEA antibody and the use of a glucocorticoid, methylprednisolone, and the dosing regimen to treat the adverse events of administering this bispecific antibody. Heiss teaches that glucocorticoids used to reduce adverse events of an immunostimulating antibody, such anti-CD3 antibody, when used for the treatment of cancer. (col. 2, lines 29-67). Heiss further teaches that the glucocorticoid may be administered before, during or after the antibody, and may be reasonably expected to perform the same cancer-treatment effect when administered to a cancer patient, including when administered between about 1 hour and 7 days after the anti-CD3 antibody, and at about 3 hours, 1 day, 2 days and about 3 days after the anti-CD3 antibody. Given the known need to treat cancer and the known function of anti-CD3/CEA antibody and methylprednisolone in the treatment of cancer taught by the cited references, one of the ordinary skill in the art could have pursued treatment of cancer and treatment of a tumor-related inflammation-adverse event by administering methylprednisolone at various time with a reasonable expectation of success and the results would have been predictable.
Response to 103 Arguments
Applicant argues that the present claims are directed to a method of treating a patient having a solid tumor cancer by administering to the patient a bispecific antibody that binds to CD3 and a target cell antigen and a glucocorticoid (GC), wherein the GC ameliorates, treats, or prevents at least one tumor-inflammation-related adverse event related to the administration of the bispecific antibody, and wherein the GC is administered between 1 hour and about 7 days after administration of the bispecific antibody. Applicant argues that these amended claim methods are not suggested by prior art. Applicant further argues that to support a prima facie case of obviousness, each of the elements recited in the present claims must be disclosed in prior art and their combination suggested or motivated by the references. Applicant argues that that Heiss does not teach tumor-inflammation related adverse events but rather side effects caused by nonspecific, systemic cytokine release, occurring independently of the binding of the immunostimulating (CD3 bispecific) antibody, and that Heiss aims exclusively at suppressing the non-specific systemic cytokine release, but preserve the release of cytokines at the site of antigen binding in the tumor. Applicant argues that none of the references teach or suggest delaying administration of the glucocorticoid to a patient until after administering a bispecific antibody that binds to CD3 and a target cell antigen in order to prevent tumor inflammation-related adverse events. Lastly, Applicant argues that a skilled artisan would not delay administration of the GC by between about 1 hour to about 7 days with any reasonable expectation of success improving the safety of treatment with the bispecific antibody. 
Applicant’s arguments have been carefully considered but are not persuasive. The Applicant amended claim 22 to include a method of treating a patient, comprising administering an effective amount of a bispecific antibody that specifically binds to CD3 and specifically binds to a target cell antigen and a glucocorticoid, wherein administering the GC ameliorates, treats, or prevents at least one tumor inflammation-related adverse event related to the administration of the bispecific antibody, wherein the cancer is a solid tumor cancer expressing the target cell antigen, and wherein the GC is administered between 1 hour and about 7 days after the administration of the bispecific antibody. Heiss teaches the method of comprising administering a bispecific antibody, CD3 and a target cell antigen, and a glucocorticoid. Applicant argues that Heiss does not teach the tumor-inflammation related adverse events but rather side effects caused by the bispecific antibody. The claims are drawn to prevent at least one tumor inflammation-related adverse event related to the administration of the bispecific antibody, in other words tumor inflammation related adverse events may be due to side effects of the bispecific antibody, which encompass a wide range of adverse events, such as the release of cytokines. Heiss explicitly teaches that administering one glucocorticoid before or after, wherein the glucocorticoid reduces the non-specific release of the cytokines, tumor-related adverse event, associated with the treatment of cancer, the bispecific immunostimulating antibody or the anti-CD3/anti-CEA bispecific antibody, and may be reasonably expected to perform the same effect when administered, including when administered about 1 hour and 7 days after the bispecific antibody. Heiss discloses the invention in such a manner that one skilled in the art will be able to practice it without undue amount of experimentation and provide a reasonable expectation of success for administering about 1 hour and 7 days after the anti-CD3 antibody. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22, 25-27, 31, 32, 34-35 and 37-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. U.S. Patent No. 10,596,257B2 in view of Heiss et al (2014) (US8709421B2).
The US Patent claims a method for treating cancer in a patient comprising: 
1.	administering to the individual an effective amount of a bispecific antibody comprising a first antigen binding site that binds to CD3 and a second and a third antigen binding sites that binds to CEA; 
2.	administering to the individual a PD-1 axis binding antagonist, an anti-PD-L1 antibody, atezolizumab; 
3.	further comprising administering a chemotherapeutic agent; 
4.	the sequences of the anti-CD3 antibody are identical to the sequences of instant anti-CD3 antibody HCVR/LCVR SEQ ID NOs: 7 and 8, respectively, and identical to the sequences of the instant bispecific anti-CD3/anti-CEA antibody HCDR SEQ ID NOs: 1-3; LCDRs SEQ ID NOs: 4-6; HCDRs SEQ ID NOs: 9-11; LCDRs 12-14; HCVR/LCVR: SEQ ID NOs: 7/8 and 15/16; 
5.	the bispecific antibody comprises an Fc domain composed of a first and a second subunit capable of a stable association, and wherein the second antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the first antigen binding domain, and the first antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus first subunit of the Fc domain and the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain; and wherein the first antigen binding moiety is a crossover Fab molecule wherein the constant regions of the Fab light chain and Fab heavy chain are exchanged, and wherein the second and third antigen binding moieties are each a Fab molecule.
The US Patent does not claim the chemotherapeutic agent is prednisone or methylprednisolone or the dose/regimen administered. However, it is noted that the US Patent discloses that prednisone and prednisolone are encompassed by the term “chemotherapeutic agent” (col. 18, lines 17-45; col. 23, line 17).
Heiss teaches the method of treating a patient comprising administering a glucocorticoid and a bispecific CD3/CEA antibody, wherein the glucocorticoid is methylprednisolone, and administering the glucocorticoid treats a tumor inflammation related adverse event. Heiss further teaches that the glucocorticoid can be administered in doses of about 5-60 mg and 40 mg and administered before, concurrently with, or after administering the bispecific anti-CD3/CEA antibody. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a glucocorticoid methylprednisolone as the chemotherapeutic to treat cancer or a tumor in the method of the US Patent.  One would have been motivated to because: (1) the US Patent claims combining other reagents such as chemotherapy with the anti-CD3/CEA bispecific antibody for the treatment of cancer; (2) Heiss teaches the combination of a bispecific anti-CD3/CEA antibody and the use of a glucocorticoid, methylprednisolone, and the dosing regimen to treat the adverse events of administering this bispecific antibody. Heiss teaches that glucocorticoids used to reduce adverse events of an immunostimulating antibody, such anti-CD3 antibody, when used for the treatment of cancer. (col. 2, lines 29-67). Heiss further teaches that the glucocorticoid may be administered before, during or after the antibody, and may be reasonably expected to perform the same cancer-treatment effect when administered to a cancer patient, including when administered between about 1 hour and 7 days after the anti-CD3 antibody, and at about 3 hours, 1 day, 2 days and about 3 days after the anti-CD3 antibody. Given the known need to treat cancer and the known function of anti-CD3/CEA antibody and methylprednisolone in the treatment of cancer taught and claimed by the cited references, one of the ordinary skill in the art could have pursued treatment of cancer and treatment of a tumor-related inflammation-adverse event by administering prednisone/methylprednisolone at various times in the method of treating cancer claimed by the US Patent with a reasonable expectation of success and the results would have been predictable.


Response to Arguments 
Applicant reiterate the arguments above for obviousness over Heiss, and further argue that the administering GC about 1 hour to about 7 days after administration of the bispecific antibody in order to reduce ameliorate, treat or prevent tumor inflammation related adverse events resulting from administration of the bispecific antibody, is nowhere taught or suggested by the claims of the U.S. Patent or in combination with Heiss. 
Applicants arguments have been considered but are not persuasive. As stated above, Heiss teaches the method of administering a glucocorticoid after administration of an immunostimulating antibody, such as a bispecific antibody, in order to treat inflammation side effects due to the treatment with the bispecific antibody. Heiss teaches administering the glucocorticoid after the bispecific antibody and one may be reasonably expected to perform the same effect when administered, including when administered about 1 hour and 7 days after the bispecific antibody. Heiss discloses the invention in such a manner that one skilled in the art will be able to practice it without undue amount of experimentation and provide a reasonable expectation of success for administering about 1 hour and 7 days after the anti-CD3 antibody. 
All other objections and rejections recited in the Office Action mailed 04/18/2022 are hereby withdrawn in views of amendments. 
Conclusion: Claims 22, 25-27, 31, 32, 34-35 and 37-54 are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642